There was testimony that defendant was driving at a speed of 55 miles per hour; he followed a car going in the same direction and intended to pass it; as he swung to the left to pass the car ahead he took his right hand off the steering wheel and struck a match to light a cigar; while his car was still angled to the left he took his other hand off the wheel; the car ran off the road and into a ditch.
Defendant must be credited with ordinary intelligence and ordinary knowledge of driving. It must be assumed that he knew the car would continue to run, although he took his hands off the wheel, and would run straight in the direction it was headed unless deflected. Reasonable minds cannot disagree that it is misconduct for a driver to let go of the steering wheel of the car going at a high speed. Fifty-five miles per hour is high speed. Defendant's misconduct was wilful, because he did it intentionally, voluntarily, and without compulsion or excuse or under stress. It was wanton, because it was wholly disregardful of consequences. Any ordinarily intelligent person would expect the car to continue on its angling course and leave the highway in a fraction of a second. Defendant cannot be presumed to have been ignorant of the obvious, natural and practically inevitable consequences of his act. *Page 427 
Under the testimony, whether defendant was guilty of wilful and wanton misconduct was a question of fact for the jury.
Judgment should be reversed, with new trial and costs.
SHARPE, J., concurred with FEAD, C.J.
[*] 1 Comp. Laws 1929, § 4648. — REPORTER.